Clerke, J.
In almost every case submitted to the justices of this' district relative to the taxation of the sheriff’s fees in attachment case's, they have made the same allowance which Judge Leonard ordered in Earle a. Tode.
I myself have done so; and I see no reason why I should now change the rule.
In consideration of the great responsibility to which the sheriff of this county is subjected in the discharge of his duty, I do not think it unreasonable to allow him as a compensation' on the settlement or withdrawal of such cases, an amount at the rate of poundage on execution.
With regard to the charge for copy of attachment and service, there is, I think, no discretion left to the justice, the fee being expressly prescribed by the statute; for copy of attach-; ment nineteen cents, and for service fifty cents.
With regard to the charge for watching in the second of the above cases, I think the charge ought not to be more than that given to the United States Marshal'for the same services—$2.50 per day.
Let the bills then be taxed according to the directions of this opinion.